On the court’s own motion, the decision handed down October 31, 1960 (11 A D 2d 1070), is amended by striking out the designation of Edward J. Weber, Jr., Esq., as counsel to prosecute the appeal, and by designating Anthony F. Marra, Esq., 100 Centre Street, New York 13, New York, as such counsel. The appellant’s time to perfect the appeal is further enlarged to the September Term, beginning September 6, 1961; appeal ordered on the calendar for said term. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.